Order filed July 3, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00627-CV
                                     ____________

                        IN THE MATTER OF T.T.L., a Juvenile



                            On Appeal from County Court at Law
                                   Waller County, Texas
                               Trial Court Cause No. JV08-17


                                        ORDER

       Appellant's appointed counsel filed a brief under the authority of Anders v.
California, 386 U.S. 738(1967), in which he concludes the appeal is wholly frivolous and
without merit. To comply with the requirements set forth in Anders, counsel must file: (1)
a copy of the transmittal letter to the client accompanying his copy of the Anders brief in
which the client is informed of his right to file a pro se brief and obtain a record view; and
(2) a Motion to Withdraw. Accordingly, we enter the following order.




                                              1
        We order Calvin Garvie to file a copy of the transmittal letter on or before July 13,
2012. Further, we order Calvin Garvie to file a motion to withdraw on or before July 13,
2012.

                                                  PER CURIAM




                                              2